 Case 4:18-cr-40157-KES Document 17 Filed 01/28/19 Page 1 of 2 PageID #: 69



                           UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH DAKOTA
                                SOUTHERN DIVISION

                Veronica L. Duffy United States Magistrate Judge Presiding

Courtroom Deputy - DJP                               Court Reporter – Jill Connelly
Courtroom - SF #2                                    Date – January 28, 2019
U.S. Probation Officer – James Johnson

                                    4:18-CR-40157-01, -02

UNITED STATES OF AMERICA                                       Jeremy Jehangiri

                  Plaintiff,

                     vs.

CHRISTOPHER A. HOSHAW and                              Scott McKay and Michael Butler
ALL AROUND SPORTS, LLC,

                Defendants.


TIME HEARING SCHEDULED TO BEGIN: 3:00 PM

TIME:
2:58 PM      Enter initial appearance, arraignment on Information and waiver of indictment
             before the Hon. Veronica L. Duffy, United States Magistrate Judge, Sioux Falls,
             SD. Counsel state their appearances for the record. Defendant Hoshaw is also
             present in Court.

             Defendant is affirmed and questioned by the Court.

             Defendant has received a copy of the Information. Defendant has previously read
             and discussed with his attorney the Information, understands the charges and
             waives reading of the charges. The defendant is advised of the maximum possible
             penalties.

             Defendant advised of his rights.

             The Court questions the Defendant regarding Waiver of Indictment. The
             Defendant signs the Waiver in open court. The Court accepts the Waiver.

             The Court advises the Defendant of statutory and constitutional rights.
 Case 4:18-cr-40157-KES Document 17 Filed 01/28/19 Page 2 of 2 PageID #: 70
4:18-CR-40157-01, -02                                                   Date – January 28, 2019
                                                                                       Page - 2


             The Court enters a plea of not guilty to the charges on Defendant’s behalf.

3:10 PM      Court in recess.
